Citation Nr: 1703353	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-08 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-traumatic arthritis, residual fracture of the left shoulder.


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Esq.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO granted the Veteran's claim for an increased rating for his service-connected left shoulder disability and assigned a 20 percent disability evaluation.  The Veteran disagreed with the assigned rating and timely appealed.


FINDING OF FACT

In a June 2016 correspondence, the Veteran, through his attorney, indicated that he wished to withdraw his appeal relating to his claim for an increased rating for his left shoulder disability.


CONCLUSION OF LAW

The criteria for withdraw of the Veteran's claim of entitlement to a rating in excess of 20 percent for service-connected post-traumatic arthritis, residual fracture of the left shoulder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received. 38 C.F.R. § 20.204.  In a letter dated June 16, 2016, the Veteran's attorney expressed the Veteran's decision to withdraw his claim of entitlement to an increased rating for a left shoulder disability.  See Letter dated June 16, 2016.  Accordingly, the Board finds that the Veteran's withdrawal of his left shoulder claim was well-informed; thus, the Board no longer has jurisdiction to review that issue and the appeal, as it pertains to this issue, is dismissed.  38 U.S.C.A. § 7105(b)(2)


ORDER

The issue of entitlement to an increased rating for a left shoulder disability is dismissed.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


